In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-19-00244-CR


                              JOHN HERNANDEZ, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 47th District Court
                                      Potter County, Texas
                Trial Court No. 75,026-A-CR, Honorable Dan L. Schaap, Presiding

                                        October 29, 2019

                      ORDER OF ABATEMENT AND REMAND
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant John Hernandez appeals his conviction for driving while intoxicated,

enhanced,1 and sentence to sixty years’ confinement. The appellate record was originally

due August 19, 2019. The clerk’s record was filed by this deadline, but the reporter’s

record was not. We subsequently granted the reporter, Ms. Dina Wall, two extensions to

file the reporter’s record. By letter of September 23, 2019, we admonished Ms. Wall that




      1   TEX. PENAL CODE ANN. §§ 49.04, 49.09(b) (West Supp. 2018).
failure to file the reporter’s record by October 18 could result in the appeal being abated

and the cause remanded to the trial court for further proceedings without further notice.

The reporter’s record has not been filed to date, and Ms. Wall has not provided the Court

with any explanation for her failure to file the record.


       Accordingly, we abate the appeal and remand the cause to the trial court for further

proceedings. See TEX. R. APP. P. 35.3(c), 37.3(a)(2). On remand, the trial court shall

determine the following:


       1.      what tasks remain to complete the filing of the reporter’s record;

       2.      why Ms. Wall has not completed the necessary tasks;

       3.      what amount of time is reasonably necessary for the completion of those
               tasks; and

       4.      whether Ms. Wall can complete the tasks within the time the trial court finds
               reasonable.


       Should the trial court determine that Ms. Wall will require more than thirty days to

complete, certify, and file the reporter’s record, it shall arrange for a substitute reporter to

do so.      The trial court is directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental clerk’s record and cause that record to be filed with this Court by December

2, 2019.


       It is so ordered.


                                                                  Per Curiam


Do not publish.



                                               2